          Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 1 of 31




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


   CHARLES GIANETTI,
       Plaintiff,                                                      No. 3:18-cv-542 (SRU)

            v.

   TEAKWOOD, LTD, et al.,
       Defendants.

                                 RULING ON MOTION TO DISMISS

        Charles Gianetti, a Connecticut resident who is proceeding pro se, filed the instant

fourteen-count suit against Teakwood, Ltd. (“Teakwood”), David Houze, Todd Fentress, 256

Enterprises, Inc. (“256 Enterprises”), Heritage Resources, Inc. (“Heritage Resources”),1 Jack

D’Aurora, and Robert Behal (collectively, “Defendants”). Gianetti was formerly a limited

partner of Teakwood’s predecessor entity, Discovery 76, and now challenges Defendants’

handling of the dissolution of Discovery 76 in 2003.

        The case was initially dismissed for lack of personal jurisdiction. Following the Second

Circuit’s decision remanding the case for further consideration of various issues, Defendants

filed a second motion to dismiss, arguing that: (1) they did not commit any tortious acts

sufficient to confer jurisdiction over them under Connecticut’s long-arm statutes; (2) the exercise

of jurisdiction would be inconsistent with due process; (3) res judicata bars the action; and (4)

the amended complaint fails to state a claim against Behal and D’Aurora upon which relief can

be granted.2



         1
           Although the complaint refers to this defendant as “Heritages Resources,” it appears that the correct
spelling of the defendant’s name is “Heritage Resources.” I therefore refer to the defendant as Heritage Resources
throughout the opinion.
         2
           Although Defendants move to dismiss the case on the basis of res judicata, the substance of their
argument illustrates that they intended to refer to claim preclusion rather than both claim preclusion and issue
          Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 2 of 31




        For the reasons that follow, I agree with Defendants that Gianetti has failed to make a

prima facie showing that Behal, D’Aurora, 256 Enterprises, or Fentress engaged in tortious

conduct giving rise to jurisdiction in Connecticut, and that each claim is barred by claim

preclusion. The motion to dismiss is therefore granted.


I.      Standard of Review

     A. Rule 12(b)(2)

        A plaintiff bears the burden of showing that the court has personal jurisdiction over each

defendant. Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 566 (2d Cir. 1996).

Where, as here, there has been no discovery on jurisdictional issues and the court is relying

solely on the parties’ pleadings and affidavits, the plaintiff need only make a prima facie

showing that the court possesses personal jurisdiction over the defendant. Bank Brussels

Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999).

        In diversity cases, courts apply the forum state’s law to determine whether the court has

personal jurisdiction over a defendant. See Hoffritz for Cutlery, Inc. v. Amajac, Ltd., 763 F.2d

55, 57 (2d Cir. 1985). “Connecticut utilizes a familiar two-step analysis to determine if a court

has personal jurisdiction. First, the court must determine if the state’s long-arm statute reaches

the foreign corporation. Second, if the statute does reach the corporation, then the court must

decide whether that exercise of jurisdiction offends due process.” Bensmiller v. E.I. Dupont de

Nemours & Co., 47 F.3d 79, 81 (2d Cir. 1995).


     B. Rule 12(b)(6)

        A motion to dismiss for failure to state a claim pursuant to Federal Rule of Civil



preclusion. Accordingly, I address only whether the claims are barred by claim preclusion. See Doe ex rel. Doe v.
Jackson Local Sch. Sch. Dist., 422 F. App'x 497, 500–02 (6th Cir. 2011) (taking a similar approach).

                                                        2
         Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 3 of 31




Procedure Rule 12(b)(6) is designed “merely to assess the legal feasibility of a complaint, not to

assay the weight of evidence which might be offered in support thereof.” Ryder Energy

Distribution Corp. v. Merrill Lynch Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984)

(quoting Geisler v. Petrocelli, 616 F.2d 636, 639 (2d Cir. 1980)).

       When deciding a motion to dismiss pursuant to Rule 12(b)(6), the court must accept the

material facts alleged in the complaint as true, draw all reasonable inferences in favor of the

plaintiffs, and decide whether it is plausible that plaintiffs have a valid claim for relief. Ashcroft

v. Iqbal, 556 U.S. 662, 678–79 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007);

Leeds v. Meltz, 85 F.3d 51, 53 (2d Cir. 1996).

       Under Twombly, “[f]actual allegations must be enough to raise a right to relief above the

speculative level,” and assert a cause of action with enough heft to show entitlement to relief and

“enough facts to state a claim to relief that is plausible on its face.” 550 U.S. at 555, 570; see also

Iqbal, 556 U.S. at 679 (“While legal conclusions can provide the framework of a complaint, they

must be supported by factual allegations.”). The plausibility standard set forth in Twombly and

Iqbal obligates the plaintiff to “provide the grounds of his entitlement to relief” through more

than “labels and conclusions, and a formulaic recitation of the elements of a cause of action.”

Twombly, 550 U.S. at 555 (internal quotation marks omitted). Plausibility at the pleading stage

is nonetheless distinct from probability, and “a well-pleaded complaint may proceed even if it

strikes a savvy judge that actual proof of [the claims] is improbable, and . . . recovery is very

remote and unlikely.” Id. at 556 (internal quotation marks omitted).




                                                  3
             Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 4 of 31




II.      Background

      A. Factual Allegations3

         Established in 1975, Discovery 76 owned parcels of real estate in and around Columbus,

Ohio that contained housing units, the residents of which received rental subsidies from the U.S.

Department of Housing and Urban Development. See Am. Compl., Doc. No. 6, at ¶¶ 13, 14. In

1976, Gianetti, a Connecticut resident, became a limited partner of Discovery 76. See id. at ¶ 13,

15. He obtained his partnership interest as an investment and tax shelter sold through Shearson

Hayden Stone, a brokerage company with an office in Greenwich, Connecticut. See id.

         Around 1984, David Houze, an Ohio resident, became the general partner of Discovery

76. See id at ¶ 16. According to Article 21b of Discovery 76’s Amended and Restated

Agreement of Limited Partnership (“the Limited Partnership Agreement”), unanimous consent of

the limited partners was necessary for the general partner to resign before the tenth anniversary

of the “Final Endorsement.” See id. Houze, however, did not receive unanimous consent as was

required. Id.

         In 1994, a proposal to dispose of Discovery 76 by part sale, part donation to a charitable

organization was presented to the limited partners. Id. at ¶ 20. The scenario would have

provided the greatest benefit to the limited partners, based on an estimate of potential appraised

value, yielding a net federal tax benefit of $51,258 per partner and resulting in the termination of

the partnership. See id. No further action was taken on that proposal. Id.

          In 1995, Houze withdrew as the general partner and formed Medallion-Discovery, an

Ohio LLC that ultimately replaced him as the general partner of Discovery 76. See id. at ¶ 21.

At the time, Article 21(b) of the Limited Partnership Agreement allowed the resignation of any


         3
         The facts are drawn primarily from the amended complaint, and for purposes of the present motion, I
assume them to be true and draw all reasonable inferences in Gianetti’s favor. See Ashcroft, 556 U.S. at 678–79.

                                                         4
         Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 5 of 31




general partner with the written consent of 80% in interest of the limited partners, provided that

the general partner seeking to resign found a substitute general partner that was satisfactory to

not less than 80% in interest of the limited partners. Id. Although Houze did not receive

approval of 80% in interest of the limited partners as required, he falsely claimed that a sufficient

number of limited partners had consented. See id.

       In March 1999, Medallion-Discovery, through its then-president, Houze, circulated a

letter to the Discovery 76 limited partners recommending a transfer of ownership to a charitable

organization for tax reasons. See id. at ¶ 24. No further action was taken on the proposal. Id.

       Houze circulated another letter on October 8, 2000, proposing a termination of the

partnership as part of a “tax free exchange,” which he assured would “preserve all or most of

your tax basis well into the future deferring your ordinary income recognition to a future capital

gain.” Id. at ¶ 25. Around the time of the proposal, Houze did not have an appraisal of the

Discovery 76 properties. See id. at ¶ 50.

       Consent forms accompanied the October 8, 2000 letter. See id. at ¶ 29. Although the

forms were issued pursuant to Section 21b of the Limited Partnership Agreement, which required

at least 80% in interest of the limited partners for approval, Section 14e appears to have been the

operative provision. See id. at ¶¶ 27, 29. That provision required the consent of at least 60% in

interest of the limited partners to dispose of the partnership. See id. at ¶ 27.

       Other viable options to dispose of Discovery 76 were not pursued, and Gianetti’s efforts

to persuade Discovery 76 to sell its assets were unsuccessful. See id. at ¶¶ 26, 41. Although

only eight of the twenty-three limited partners in interest consented to the 2000 proposal—and

therefore the threshold level of support was not reached under either section 14e or 21b—

Discovery 76 was terminated through a merger with an LLC known as Teakwood, Ltd. in 2003



                                                  5
         Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 6 of 31




(the “2003 Transaction”). See id. at ¶¶ 22, 31. The general partner represented that Teakwood

would work with non-profits to maintain and/or dispose of low income housing. See id. at ¶ 26.

The limited partners were advised that the recapture of taxable income from previous tax benefits

would be delayed for at least 15 years and that their ownership interests in Teakwood were

“worthless.” See id. at ¶ 26. Gianetti’s ownership interest in Teakwood is presently of “little

value.” Id. at ¶ 43.

       Six years later, on August 5, 2009, Teakwood wrote Gianetti a letter, which was signed

by Managing Member, Heritage Resources, Inc. See id. at ¶ 33. Referring to a “pending

transaction,” the letter stated, among other things: “At the time you were informed that

sufficient authorizations from other limited partners had been received which would allow the

transaction to proceed.” Id.

       On July 25, 2010, the Behal Law Group, which represented Discovery 76 in the

termination negotiations, wrote Gianetti’s counsel a letter that was signed by Attorney Jack

D’Aurora. See id. at ¶ 34; see also Doc. No. 16, at 48. Referring to Discovery 76, the letter

read: “The market value of the project as confirmed by HUD and independent appraisals, was

significantly below the existing first mortgage balance.” Am. Compl., Doc. No. 6, at ¶ 34.

According to Gianetti, that representation was false; Houze had previously stated that

Defendants possessed no appraisals and, further,”[n]o market value of the project as confirmed

by HUD or independent appraisals of Discovery 76 existed around the time of the 2000

proposal.” Id. at ¶¶ 35, 36. D’Aurora’s letter also stated that, “[d]uring the process, approvals

from partners were obtained in order to consummate the transaction, and such approvals and the

authority for them were heavily scrutinized by experts and counsel for the buyer.” Id. at ¶ 37.




                                                 6
            Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 7 of 31




        In another letter dated May 2, 2011, D’Aurora wrote, “Does he understand that the

transaction was approved by over 60% of the limited partners? I understand that Dr. Gianetti

believes that the general partner did not have the authority to dissolve Discovery 76 in the way

that has occurred, but I disagree.” Id. at ¶ 38.

        At an unspecified time, Gianetti requested the names, addresses, and telephone numbers

of the members of Teakwood, but Defendants failed and refused to furnish such information. Id.

at ¶ 42. They also have not disclosed the amount of legal fees paid by Discovery 76 to the Behal

Law Group. See id.


        1. The Ohio Actions4

             a. Gianetti I

        In December 2011, Gianetti filed suit in the Court of Common Pleas of Franklin County,

Ohio against Teakwood and Houze (“Gianetti I”). See Ex. A, Doc. No. 13-2, at 1. The

complaint alleged that the defendants breached the Limited Partnership Agreement by providing

the limited partners with an ownership interest in Teakwood rather than distributing the

partnership assets pro rata. See id. at 3. The complaint pled one count for action of discovery

and principally sought documents to evaluate potential claims arising out of the 2003

Transaction. Id. at 4, 5.

        Gianetti thereafter amended his complaint, adding claims for breach of contract (Count

II), unjust enrichment (Count III), conversion (Count IV), accounting (Count V), breach of duty

of loyalty (Count VI), breach of duty of care (Count VII), breach of fiduciary duty (Count VIII),




        4
          Courts may take judicial notice of other court proceedings. See Bailey v. Interbay Funding, LLC, 2018
WL 1660553, at *2 n.2 (D. Conn. Apr. 4, 2018) (“At the pleading stage, courts may take judicial notice of matters of
public record such as pleadings and orders in another action.”).

                                                         7
         Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 8 of 31




breach of duty of good faith and fair dealing (Count IX), and promissory estoppel (Count X).

See id. at 7–14.

       The defendants moved to dismiss the complaint, and on November 15, 2012, Judge

Richard A. Frye granted in part and denied in part the motion. Id. at 15. Judge Frye dismissed

the claims for action of discovery (Count I), unjust enrichment (Count III), conversion (Count

IV), breach of duty of loyalty (Count VI), breach of duty of care (Count VII), breach of duty of

good faith and fair dealing (Count IX), and promissory estoppel (Count X), but allowed the three

remaining counts to proceed. Id. Gianetti thereafter voluntarily dismissed all claims. See id. at

18.


           b. Gianetti II

       Roughly a year and a half later, in March 2014, Gianetti filed a second suit in the Court

of Common Pleas of Franklin County, Ohio, against Teakwood, 256 Enterprises, Heritage

Resources, Inc., Houze, and Fentress (“Gianetti II”). See Doc. No. 13-2, at 20 (Ex. E). The

complaint again asserted an action for discovery claim (Count I), alleging that the defendants had

refused to supply the names and contact information of Teakwood’s members. Id. at 25. It also

raised claims for breach of contract (Count II) and breach of fiduciary duty (Count IV), both of

which centered on the defendants’ decision to distribute ownership interests in Teakwood rather

than market Discovery 76’s real estate for sale and distribute cash proceeds. See id. at 25–27.

       The complaint additionally pled a claim of fraud (Count V) based on, inter alia, the

defendants’ representation that “the market value of the real estate formerly held by Discovery

76 was significantly below the existing first mortgage balance.” Id. at 27–28. Further, it

advanced claims for (a) disregard of business entity, that is, piercing the corporate veil (Count

VI); (b) negligent misrepresentation (Count VII); and (c) successor liability (Count VIII). Id. at


                                                 8
         Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 9 of 31




29–31. Lastly, it sought an accounting of “sales proceeds and/or contribution proceeds from the

disposition of properties formerly held by Discovery 76, together with complete accounting for

any and all benefits receive[ed] by and/or compensation paid to the named Defendants herein

and their affiliates for the negotiation and consummation of the series of real estate transactions

in 2003.” Id. at 26 (Count III).

       Gianetti voluntarily withdrew his claims for discovery (Count I), negligent

misrepresentation (Count VII), and breach of fiduciary duty (Count IV), and on July 25, 2014,

Judge Frye dismissed the claim arising out of fraud (Count V) as time-barred. Id. at 35. In

January 2015, Judge Frye issued a decision granting the defendants’ motion for partial summary

judgment with respect to Gianetti’s claim for disregard of business entity (Count VI). Id. at 33–

37. Two months later, on March 17, 2015, the case proceeded to a bench trial and, at the

conclusion of Gianetti’s case, Judge Frye granted the defendants’ motion for involuntary

dismissal. See id. at 40. Judgment was entered on all claims in favor of Teakwood, 256

Enterprises, Heritage Resources, Houze, and Fentress, and against Gianetti. Id. at 47.

       A written decision subsequently issued setting forth the factual findings and legal

conclusions underlying the judgment. See id. at 40. The opinion, in relevant part, stated that “[a]

question first raised at trial was whether sufficient consent forms ever were actually gathered by

Discovery 76 to satisfy the contractual requirement….” Id. at 42. Judge Frye noted that “no

credible evidence was presented showing that sufficient consents were not obtained,” and

weighed as credible Houze’s testimony that 67% of limited partners signed the consent forms.

Id. at 42–43. Judge Frye added that, although “there was an incorrect reference in the consent

form to ¶ 21 of the Partnership Agreement, that mistake is immaterial,” and, further, “there is no




                                                 9
         Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 10 of 31




evidence any limited partner was ever misled by the inaccurate cross reference in the consent

form.” Id. Judge Frye concluded that the contract was therefore not breached in that respect. Id.

         Judge Frye further concluded that Gianetti introduced no evidence implicating Houze or

Fentress in any wrongdoing, and dismissed all claims asserted against them with prejudice. Id. at

43. He also ruled in favor of the defendants on Gianetti’s breach of contract claim grounded on

Discovery 76’s failure to pursue a different course of action in 2003. Id. at 43–46. In doing so,

Judge Frye reasoned that Gianetti failed to prove that any obligation owed to him under the

Limited Partnership Agreement was breached in 2003 or that he suffered damages as a result of

the 2003 Transaction. See id. Because all substantive claims were dismissed, Judge Frye also

dismissed the accounting claim and the derivative claim against Teakwood and Fentress. Id. at

46–47.

         The judgment was affirmed on appeal. Id. at 49–60.


   B. Procedural History

         Gianetti filed the instant case on March 30, 2018. See Compl., Doc. No. 1. On April 16,

2018, he filed an amended complaint—the operative complaint—against Teakwood, Houze,

Fentress, 256 Enterprises, Heritage Resources, D’Aurora, and Behal. Am. Compl., Doc. No. 6.

The amended complaint principally challenges Defendants’ representations that a sufficient

number of limited partners consented to the 2000 proposal. See id.

         The complaint pleads fourteen counts: fraudulent concealment and misrepresentation

(Count I); conspiracy to commit fraud (Count II); conspiracy to commit fraud by non-disclosure

(Count III); negligent misrepresentation (Count IV); professional negligence (Count V); breach

of fiduciary duty (Count VI); breach of contract (Count VII); breach of the covenant of good

faith and fair dealing (Count VIII); negligent misrepresentation (Count IX); action for discovery


                                                10
        Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 11 of 31




(Count X); accounting (Count XI); personal liability for damages (Count XII); disregard of

business entity (Count XIII); and successor liability (Count XIV).

        Defendants filed a motion to dismiss the complaint on August 13, 2018, which Gianetti

opposed on September 24, 2018. On March 25, 2019, I issued a ruling granting the motion to

dismiss, reasoning that personal jurisdiction did not exist under Connecticut’s long-arm statutes,

Conn. Gen. Stat. §§ 52-59b and 33-929(f), because Gianetti did not allege attempts by any of the

defendants to transact business in Connecticut. See Doc. No. 34, at 4–6. I further held that

venue was improper. Id. at 6.

        Gianetti appealed, arguing, among other things, that personal jurisdiction was proper

because the defendants (1) transacted business in Connecticut and (2) engaged in tortious acts in

the state. See Doc. No. 39, at 2. On April 17, 2020, the Second Circuit issued a summary order

affirming with my ruling that the complaint did not sufficiently plead that Defendants transacted

business in the state within the meaning of Connecticut’s long-arm statute, but remanding on the

ground that Gianetti’s latter argument merited further analysis. Id. at 2–4. The Court elaborated:

                Gianetti argues that he made the necessary showing of a tort committed in
                Connecticut in his affidavit in opposition to the motion to dismiss, which
                alleged that the defendants mailed him documents containing false or
                misleading representations and attached numerous letters as exhibits.
                Alleged misrepresentations such as these may, in some circumstances,
                constitute tortious conduct within Connecticut permitting the exercise of
                personal jurisdiction.

Id. “Without expressing a view as to the sufficiency of the allegations,” the Court remanded for

consideration of (1) “whether Gianetti has established a prima facie showing of personal

jurisdiction on this basis;” (2) “whether the exercise of such jurisdiction would comport with due

process;” and (3) “whether, as defendants argue, the Ohio litigation constitutes a res judicata bar

to Gianetti’s tort claims.” Id. at 4.



                                                11
           Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 12 of 31




          The mandate was issued on May 29, 2020. On June 2, 2020, I issued an order directing

Defendants to file a new or renewed motion addressing the issues on which the Second Circuit

remanded the case for further reconsideration. Order, Doc. No. 40. On June 22, 2020,

Defendants filed a second motion to dismiss, and on July 6, 2020, Gianetti filed an opposition.

See Doc. Nos. 41, 42. A hearing was held on September 17, 2020, and I took the motion under

advisement. See Doc. No. 46.


III.      Discussion

       A. Personal Jurisdiction

          The question whether the exercise of personal jurisdiction is proper is governed by the

law of the state in which the district court sits. See Southridge Partners II Ltd. P'ship v. SND

Auto Grp., Inc., 2019 WL 6936727, at *2 (D. Conn. Dec. 19, 2019). In cases where federal

jurisdiction is grounded on diversity of citizenship, Connecticut courts engage in a two-step

inquiry to determine whether personal jurisdiction may be exercised over the defendants. See

Bensmiller v. E.I. Dupont de Nemours & Co., State of La., 47 F.3d 79, 81 (2d Cir. 1995). First,

courts decide whether the exercise of jurisdiction is conferred by Connecticut’s long-arm

statutes. See id. If that question is answered in the affirmative, courts then assess whether the

exercise of jurisdiction comports with the Due Process Clause. See id.


          1. Connecticut’s Long-Arm Statutes

          Section 52-59b provides, in relevant part, that “[a]s to a cause of action arising from any

of the acts enumerated in this section, a court may exercise personal jurisdiction over any

nonresident individual, foreign partnership or foreign voluntary association . . . who in person or

through an agent . . . commits a tortious act within the state, except as to a cause of action for



                                                   12
         Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 13 of 31




defamation of character arising from the act.” 5 Conn. Gen. Stat. § 52-59b(a)(2). Section 33-

929(f) also provides, in relevant part, that personal jurisdiction exists over every foreign

corporation on any cause of action arising “out of tortious conduct in this state.” Conn. Gen.

Stat. § 33-929(f)(4).

         In this case, the threshold question is whether Gianetti has sufficiently established that

Defendants engaged in tortious conduct in Connecticut permitting the exercise of personal

jurisdiction. For the reasons set forth below, I conclude that Gianetti has carried his burden with

respect to Houze, Teakwood, and Heritage Resources, but not with respect to Behal, D’Aurora,

256 Enterprises, or Fentress.


               a. Houze, Teakwood, and Heritage Resources6

             I first conclude that Gianetti has sufficiently established that Houze, Teakwood, and

Heritage Resources engaged in tortious conduct within the state for the purposes of sections 52-

59b and 33-929(f). Connecticut courts have held that either section 52-59b or 33-929(f) is

satisfied “when a nonresident commits a tortious act within the state by sending a tortious

communication into the state.” See Doe v. Ciolli, 611 F. Supp. 2d 216, 221 (D. Conn. 2009)

(addressing section 52-59b) (collecting cases); Knipple v. Viking Commc'ns, Ltd., 236 Conn. 602,

610 (1996) (“False representations entering Connecticut by wire or mail constitute tortious

conduct in Connecticut under [what is currently § 33–929(f)(4)].”).




         5
            Although the statute does not expressly refer to LLCs, a Connecticut appellate court has held that the
provision applies to foreign LLCs. Matthews v. SBA, Inc.,149 Conn. App. 513, 545 (2014) (“we are convinced that
our general long arm jurisdiction statute, § 52–59b, applies to foreign LLCs”).
          6
            At oral argument, Gianetti conceded that the court did not have an independent basis for personal
jurisdiction arising out of Houze’s alleged failure to obtain the requisite number of consents to become the general
partner in 1984 and to withdraw as the general partner in 1995. See Doc. No. 6, at ¶¶ 60, 61. Accordingly, I do not
address those allegations.

                                                         13
        Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 14 of 31




       In this case, Gianetti has adequately demonstrated that Houze, Teakwood, and Heritage

Resources mailed to him in Connecticut multiple letters that contained allegedly false

representations. For example, a letter dated September 1, 2003 from Houze and Heritage

Resources, which is appended to Gianetti’s initial opposition as Exhibit A-8, declared that the

2003 Transaction was “approved by the majority of our partners.” See Doc. No. 16, at 36.

Moreover, in his amended complaint, Gianetti alleges that Teakwood sent him a letter dated

August 5, 2009 that stated that “[a]t the time you were informed that sufficient authorizations

from other limited partners had been received which would allow the transaction to proceed.”

See Am. Compl., Doc. No. 6, at ¶ 33. Appended to his opposition as Exhibit A-13 is,

presumably, the August 5, 2009 letter, which additionally provides that the 2003 Transaction

“occurred . . . with the approval of the partners within the restraints and requirements of the

Partnership Agreement of Discovery 76.” See Doc. No. 16, at 46.

       The amended complaint explains in detail why the statements in the foregoing letters are

believed to be false. It elaborates that Houze previously testified that there were 23 limited

partnership interests, that only 8 limited partners consented to the 2000 proposal, and that

approval by at least 60% of interest in limited partners was required to proceed with any action

to dispose of Discovery 76. See Doc. No. 6, at ¶¶ 27, 30–31. Moreover, in an affidavit

appended to his motion, Gianetti affirms that both letters were sent to him at his Connecticut

address. See Doc. No. 16, at 14–15, at ¶¶ 9, 11.

       Because Gianetti alleges that Houze, Heritage Resources, and Teakwood sent him letters

that contained false representations, and because his affidavit makes clear that the letters were

mailed to Connecticut, Gianetti has established a prima facie showing that those defendants

engaged in tortious activity in Connecticut under Connecticut’s long-arm statutes. See Ciolli,



                                                 14
        Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 15 of 31




611 F. Supp. 2d at 221; see also David v. Weitzman, 677 F. Supp. 95, 97–98 (D. Conn. 1987)

(concluding that the transmission of a fraudulent misrepresentation into the state by mail and

phone established a prima facie case of tortious conduct in Connecticut sufficient to confer

jurisdiction under Connecticut’s long-arm statute); Callahan v. Wisdom, 2020 WL 2061882, at

*4 (D. Conn. Apr. 29, 2020) (“At that preliminary stage, the plaintiff’s prima facie showing may

be established solely by allegations.”) (citing Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722

F.3d 81, 84–85 (2d Cir. 2013)). Accordingly, he has sufficiently established at this early stage

that personal jurisdiction exists over Houze and Teakwood pursuant to section 52-59b and over

Heritage Resources, Inc. pursuant to section 33-929(f).

       Defendants argue that there is no basis on which to exercise jurisdiction over Houze

because the fraud claim against him was previously dismissed in Gianetti II. See Doc. No. 41-1,

at 7–10. I am unpersuaded, principally because contradictory evidence may not be credited at

this early stage. See Marine Midland Bank, N.A. v. Miller, 664 F.2d 899, 904 (2d Cir. 1981)

(noting that, if a “full-blown evidentiary hearing” is not held, “a prima facie showing

suffices, notwithstanding any controverting presentation by the moving party, to defeat the

motion”) (emphasis added); David v. Weitzman, 677 F. Supp. 95, 98 (D. Conn. 1987) (“[W]hen a

motion to dismiss is decided on the papers, [a] plaintiff need only show a prima facie case of

jurisdiction, such showing being sufficient regardless of any controverting presentation by the

party moving to dismiss.”).

       For the foregoing reasons, I conclude that Gianetti has made a prima facie showing of

tortious conduct in Connecticut giving rise to personal jurisdiction over Houze, Teakwood, and

Heritage Resources under Connecticut’s long-arm statutes.




                                                15
        Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 16 of 31




           b. Behal and D’Aurora

       Gianetti, however, has failed to meet his minimal jurisdictional burden with respect to

Behal and D’Aurora, the attorneys who allegedly served as counsel for Discovery 76 in

negotiations leading to its termination. At the start, I note that, even when drawing all

reasonable inferences in favor of Gianetti, Gianetti has not presented any factual allegations

illustrating that either Behal or D’Aurora was personally involved in the transmission of the

allegedly misleading letters from Houze, Heritage Resources, or Teakwood discussed above. Cf.

Nedgam Prods., LLC v. Bizparentz Found., 2010 WL 3257909, at *5 (D. Conn. Apr. 29, 2010)

(holding that the plaintiff did not establish personal jurisdiction under section 52-59b(a)(1) when

the defendant did not have “active and personal involvement” with the dissemination of the

challenged communication).

       Critically, moreover, none of the communications from either Behal or D’Aurora were

mailed to Gianetti in Connecticut. See Knipple, Ltd., 236 Conn. at 610 (“False representations

entering Connecticut by wire or mail constitute tortious conduct in Connecticut under [what is

currently § 33–929(f)(4)]) (emphasis added). For instance, the complaint alleges that, in a letter

dated July 25, 2010, D’Aurora falsely wrote, “[t]he market value of the project as confirmed by

HUD and independent appraisals was significantly below the existing first mortgage balance.”

See Am. Compl., Doc. No. 6, at ¶ 34. In his affidavit, Gianetti elaborates that the letter was sent

to Joseph Piccin, an attorney based in Ohio whom Gianetti had retained at the time. See Doc.

No. 16, at 15 ¶ 13. The letter itself, appended to the opposition as Exhibit A-15, confirms that it

was addressed to Piccin at an address in Columbus, Ohio. Id. at 48.

       Each of the other e-mails and letters appended to the opposition are likewise addressed to

Piccin rather than Gianetti. See, e.g., Doc. No. 16, Ex. A-15; A-16; A-17; A-18; A-19; A-20.

Those communications therefore do not support the argument that D’Aurora or Behal committed
                                                 16
          Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 17 of 31




“a tortious act within the state” under section 52-59b(a)(2). See Bentivegna v. Lall-Trail, 2014

WL 4413220, at *4 (Conn. Super. Ct. July 24, 2014) (“[W]hen a plaintiff seeks to take advantage

of a longarm provision that requires the defendant to take action ‘in’ or ‘within’ the forum state,

communications sent to another jurisdiction, or to the world at large without specifically

targeting the defendant in the forum state, will not suffice.”).

         In his opposition to the first motion to dismiss, Gianetti also argued that Behal and

D’Aurora “participated in a conspiracy with their clients” to promote false claims regarding the

2003 Transaction, and that the court may therefore exercise jurisdiction over Behal and

D’Aurora under section 52-59b(a)(3). See Doc No. 16, at 6–7. Under that provision, jurisdiction

is extended to a non-resident who “commits a tortious act outside the state causing injury to

person or property within the state, except as to a cause of action for defamation of character

arising from the act, if such person or agent (A) regularly does or solicits business, or engages in

any other persistent course of conduct, or derives substantial revenue from goods used or

consumed or services rendered, in the state, or (B) expects or should reasonably expect the act to

have consequences in the state and derives substantial revenue from interstate or international

commerce.” Conn. Gen. Stat. § 52-59b(a)(3).

         Fatally, however, Gianetti has not put forth any allegations to suggest that D’Aurora or

Behal “regularly does or solicits business, or engages in any other persistent course of conduct,

or derives substantial revenue from goods used or consumed or services rendered, in the state,”

nor has Gianetti alleged that either of them “derives substantial revenue from interstate

commerce.”7 Id. The only relevant information that I can glean from the amended complaint is


          7
            I also note that, in their affidavits accompanying the first motion to dismiss, Behal and D’Aurora affirmed
that they do not solicit business or engage in any persistent course of conduct in Connecticut, nor do they derive any
revenue from services rendered in Connecticut. See Doc. No. 13-3, at 1; Doc. No. 13-4, at 1. They further affirmed
that they derived no substantial income from either interstate or international commerce. See id.

                                                          17
         Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 18 of 31




that they practice in Ohio, formerly represented Discovery 76 (an Ohio limited partnership), and

now represent Teakwood (an Ohio LLC). See Am. Compl., Doc. No. 6, at ¶¶ 2, 8, 9, 13, 64.

Gianetti has therefore failed to make a prima facie showing sufficient to give rise to personal

jurisdiction over D’Aurora or Behal under section 52-59b(a)(3). See Ryan v. Cerullo, 282 Conn.

109, 124 (2007) (concluding that the complaint did not sufficiently allege that a defending

corporation derived “substantial revenue” from interstate commerce when the corporation

received only “minimal fee revenues from persons or entities located in Connecticut,” did not

promote itself as a national firm, and was not “regularly engaged” in furnishing services on an

interstate basis).

        For the foregoing reasons, Gianetti has failed to sufficiently establish a prime facie case

of jurisdiction over D’Aurora or Behal.


            c. 256 Enterprises and Todd Fentress

        Lastly, I conclude that Gianetti has failed to adequately show that 256 Enterprises or

Fentress engaged in tortious conduct within the meaning of Connecticut’s long-arm statutes.

Other than alleging that 256 Enterprises is one of the two managing members of Teakwood, the

amended complaint does not set forth any allegations that suggest that 256 Enterprises was

directly involved in any alleged wrongdoing. The same goes for Fentress; the amended

complaint merely alleges that he succeeded Houze as owner and principal of 256 Enterprises and

Heritage Resources. See Am. Compl., Doc. No. 6, at ¶ 7. Accordingly, the complaint does not

plead that either Fentress or 256 Enterprises was involved in the transmission of tortious

communications into Connecticut, and Gianetti has thus not carried his prima facie burden with

respect to either defendant under sections 52-59b or 33-929, respectively. Cf. Nedgam Prods.,

LLC., 2010 WL 3257909, at *5.


                                                 18
        Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 19 of 31




       In sum, Gianetti’s allegations are sufficient to satisfy the applicable long-arm statute

based on tortious conduct within the State by Houze, Teakwood, and Heritage Resources, but not

over Behal, D’Aurora, 256 Enterprises, or Fentress. I therefore proceed to the due process

inquiry addressing Houze, Teakwood, and Heritage Resources only.


       2. Due Process

       If jurisdiction may be exercised under a state’s long-arm statute, a court next determines

whether the exercise of jurisdiction comports with federal due process. See Metropolitan Life

Ins. Co. v. Robertson-CECO Corp., 84 F.3d 560, 567 (2d Cir. 1996). The due process

requirement for personal jurisdiction, as announced by the Supreme Court in its seminal decision

International Shoe Co. v. Washington, 326 U.S. 310 (1945), “protects a person without

meaningful ties to the forum state from being subjected to binding judgments within its

jurisdiction.” Id.

       The due process test encompasses two related inquiries: the “minimum contacts” inquiry

and the “reasonableness” inquiry. Id. at 567. First, courts decide “whether the defendant has

sufficient contacts with the forum state to justify the court’s exercise of personal jurisdiction.”

Id. Second, courts determine “whether the assertion of personal jurisdiction comports with

‘traditional notions of fair play and substantial justice’—that is, whether it is reasonable under

the circumstances of the particular case.” Id. at 568 (citing International Shoe, 326 U.S. at 316).

I address each prong in turn.


           a. Minimum Contacts

       The minimum contacts test asks whether the defendant has “certain minimum contacts”

with the forum such that “the maintenance of the suit does not offend traditional notions of fair

play and substantial justice.” Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 305 F.3d

                                                 19
            Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 20 of 31




120, 127 (2d Cir. 2002) (citation omitted). Either specific jurisdiction or general jurisdiction can

satisfy the requirement. Directory Assistants, Inc. v. LK Jordan & Assocs., 2012 WL 12904159,

at *2 (D. Conn. Aug. 10, 2012). When “the claim arises out of, or relates to, the defendant's

contacts with the forum”—in other words, when there is specific jurisdiction—“minimum

contacts exist where the defendant purposefully availed itself of the privilege of doing business

in the forum and could foresee being haled into court there.” Bank Brussels Lambert, 305 F.3d

at 127 (citation and quotation marks omitted). General jurisdiction, on the other hand, may be

asserted regardless “of whether the claim arises from the defendant’s forum contacts,” but “only

where these contacts are continuous and systematic.” Id.

        In the present case, I conclude that Gianetti has sufficiently established specific personal

jurisdiction with respect to Houze, Teakwood, and Heritage Resources. First, their contacts with

Connecticut—in particular, their letters to Gianetti claiming that the 2003 Transaction was

approved by a majority of the partners—are, in my view, related to the claims levelled against

each of them. For instance, the letters are clearly related to the fraudulent concealment and

breach of fiduciary duty claims advanced against Houze, which rest on the allegation that Houze

concealed the fact that Discovery 76 lacked the requisite number of approvals to move forward

with the 2000 proposal. See Am. Compl., Doc. No. 6, at ¶¶ 51–59, 91. The letters are also

related to the claim levied against Teakwood for successor liability, as well as the claim for

accounting,8 each of which center on the 2003 Transaction. See id. at ¶¶ 110, 117; see also Bank

Brussels Lambert, 305 F.3d at 127–28 (holding that the district court adopted “too narrow of a

view” of the relevant contacts with respect to specific jurisdiction, reasoning that, although the




        8
         Because Gianetti does not specify the defendants against which he is bringing the claim for accounting, I
presume he intends to assert the claim against all defendants.

                                                        20
            Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 21 of 31




contacts “may not have directly given rise to the plaintiff’s cause of action, they certainly ‘relate

to’ it”).

            Because they purposefully communicated to Gianetti in Connecticut, and because

Gianetti’s claims relate to, if not arise out of, the statements in those communications, Houze,

Teakwood, and Heritage Resources should have reasonably anticipated being brought into court

in Connecticut to answer for the truth of their statements. It would therefore not be

“fundamentally unfair” to require those defendants to defend themselves in this court. See Bank

Brussels Lambert, 305 F.3d at 128–29.

            I note further that Defendants’ reliance on the Second Circuit’s opinion in Brown v.

Lockheed Martin Corp., 814 F.3d 619 (2d Cir. 2016), is misplaced. There, the Court decided

whether general jurisdiction—rather than specific jurisdiction—could be asserted over the

defendant, and therefore applied the stringent test of whether the defendant’s contacts with

Connecticut were “continuous and systematic” enough to place it “essentially at home” in the

state. See id. at 626–30. In this case, by contrast, the question whether there is general

jurisdiction need not be reached because Houze’s, Teakwood’s, and Heritage Resources’

contacts with Connecticut give rise to specific jurisdiction, as discussed above. For that reason,

the minimum contacts test has been satisfied and Brown does not compel a conclusion to the

contrary.


               b. Reasonableness

            Turning to the second part of the jurisdictional analysis—whether the assertion of

jurisdiction is reasonable—I conclude that this prong, too, has been satisfied with respect to

Houze, Teakwood, and Heritage Resources.




                                                    21
        Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 22 of 31




       In evaluating reasonableness, courts consider the following factors: “(1) the burden that

the exercise of jurisdiction will impose on the defendant; (2) the interests of the forum state in

adjudicating the case; (3) the plaintiff's interest in obtaining convenient and effective relief; (4)

the interstate judicial system's interest in obtaining the most efficient resolution of the

controversy; and (5) the shared interest of the states in furthering substantive social policies.”

Bank Brussels Lambert, 305 F.3d at 129 (citation omitted). Although “the exercise of

jurisdiction is favored where the plaintiff has made a threshold showing of minimum contacts at

the first stage of the inquiry, it may be defeated where the defendant presents ‘a compelling case

that the presence of some other considerations would render jurisdiction unreasonable.’” Metro.

Life Ins. Co., 84 F.3d at 568 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477

(1985)); accord Ciolli, 611 F. Supp. 2d at 224 (noting that the defendants bear the burden of

proving a “compelling case that personal jurisdiction is unreasonable under the circumstances”).

       In this case, Defendants have not advanced any persuasive argument why litigating the

case in Connecticut would pose an unreasonable burden on them. Although Houze, Teakwood,

and Heritage Resources are based in Ohio, and although they might not have any contacts with

Connecticut, those facts are insufficient to offset the other factors that weigh in favor of

jurisdiction. See Bank Brussels Lambert, 305 F.3d at 129–30 (“Even if forcing the defendant to

litigate in a forum relatively distant from its home base were found to be a burden, the argument

would provide defendant only weak support, if any, because ‘the conveniences of modern

communication and transportation ease what would have been a serious burden only a few

decades ago.’”) (citation omitted).

       Moreover, courts in this state have observed that Connecticut has “a strong interest in

redressing injuries to its own residents.” Proto v. Hamic, 2011 WL 1992202, at *12 (Conn.



                                                  22
             Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 23 of 31




Super. Ct. May 10, 2011). Gianetti is also a Connecticut resident who felt the brunt of the

alleged harm in the state and therefore “has a significant interest in obtaining convenient and

effective relief in Connecticut courts.” Id.; Directory Assistants, Inc. v. LK Jordan & Assocs.,

2013 WL 869671, at *4 (D. Conn. Mar. 7, 2013) (“Plaintiff has an obvious interest in obtaining

convenient and efficient relief against defendant in this forum, and Connecticut has a strong

interest in adjudication of the tort claims asserted by a Connecticut corporation against an out-of-

state resident.”). Finally, Defendants have presented no argument why the fourth or fifth factors

cut in their favor.

         For the foregoing reasons, Defendants have not demonstrated that the exercise of

jurisdiction would be unreasonable. Extending personal jurisdiction over Houze, Teakwood, and

Heritage Resources therefore comports with due process.


    B. Claim Prelusion

         Ultimately, however, it is of no moment that there is personal jurisdiction over certain

defendants because claim preclusion bars all of Gianetti’s claims in any event.9 The Full Faith

and Credit Act instructs that “judicial proceedings of any court of any [] State . . . shall have the

same full faith and credit in every court within the United States . . . as they have by law or usage

in the courts of such State . . . from which they are taken.” 28 U.S.C. § 1738. In determining the



         9
            Gianetti cannot lose his case in state court and subsequently bring the same claims to federal court in
hopes of securing a better outcome merely because there might be personal jurisdiction over the claims. As I
explain more fully below, that conduct falls squarely within the scope of what the Full Faith and Credit Act
proscribes.
          I note further that, at oral argument, Gianetti maintained that a res judicata defense may not be raised in a
Rule 12(b)(6) motion to dismiss and pointed to Ohio state court precedent in support of that proposition. The case
law on which Gianetti relies, however, applied Ohio procedural rules rather than the Federal Rules of Civil
Procedure and is at odds with binding precedent. See AmBase Corp. v. City Investing Co. Liquidating Tr., 326 F.3d
63, 72 (2d Cir. 2003) (“[W]e can affirm the dismissal of a complaint for failure to state a claim based on the
affirmative defense of res judicata if ‘all relevant facts are shown by the court's own records,’ of which we can take
judicial notice.”). Because all relevant facts in this case have been set forth by court records, Gianetti’s argument is
without merit.

                                                           23
        Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 24 of 31




preclusive effect of a prior state court judgment, the Second Circuit applies the preclusion law of

the rendering state. Conopco, Inc. v. Roll Int'l, 231 F.3d 82, 87 (2d Cir. 2000). Accordingly,

because the underlying state actions took place in Ohio, I apply Ohio preclusion law. See King v.

Bank of Am. NA, 2019 WL 3292184, at *5 (N.D. Ohio June 19, 2019), report and

recommendation adopted sub nom. King v. Bank of Am., N.A., 2019 WL 3290333 (N.D. Ohio

July 22, 2019).

       Ohio applies an “expansive view of claim preclusion.” Demsey v. Demsey, 488 F. App’x

1, 4 (6th Cir. 2012). A party seeking to invoke claim preclusion under Ohio law must establish

the following four elements: (1) “a prior final, valid decision on the merits by a court of

competent jurisdiction;” (2) “a second action involving the same parties, or their privies, as the

first;” (3) “a second action raising claims that were or could have been litigated in the first

action;” and (4) “a second action arising out of the transaction or occurrence that was the subject

matter of the previous action.” Doe ex rel. Doe v. Jackson Local Sch. Sch. Dist., 422 F. App’x

497, 501 (6th Cir. 2011) (citation omitted). I address each element in turn.


       1. Final Decision on the Merits

       First, a prior, final decision on the merits was issued in Gianetti II. There, following a

bench trial, the court rendered judgement against Gianetti and in favor of Teakwood, 256

Enterprises, Heritage Resources, Houze, and Fentress. See id. at 501 (“The judgment in

Plaintiff's State Court Action is a final, valid decision by a court of competent jurisdiction.”).

Accordingly, the first element has been satisfied.


       2. Second Action Involving the Same Parties or their Privies

       Second, “application of res judicata requires the parties to the first action be identical to,

or privies with, those in the second (precluded) action.” United States ex rel. Sheldon v.

                                                  24
        Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 25 of 31




Kettering Health Network, 816 F.3d 399, 415 (6th Cir. 2016). With the exception of D’Aurora

and Behal, all the defendants named in the present action were defendants in Gianetti II. The

question before me therefore narrows to whether D’Aurora and Behal were in privity with the

Gianetti II defendants.

       Ohio courts have applied a “broad definition” in deciding whether a relationship between

parties is close enough to invoke claim preclusion. United States ex rel. Sheldon, 816 F.3d at

415 (citations omitted). It is well-established that “‘a principal-agent relationship’ satisfies the

privity requirement of [claim preclusion] where the claims alleged are within the scope of the

agency relationship.” Frazier v. Matrix Acquisitions, LLC, 873 F. Supp. 2d 897, 902 (N.D. Ohio

2012) (citation omitted). And because the relationship between a client and attorney is a

“quintessential principal-agent relationship,” Comm'r v. Banks, 543 U.S. 426, 427 (2005), Ohio

courts have concluded that privity is satisfied in those circumstances for purposes of res judicata,

see Brown v. Fla. Coastal Partners, 2015 WL 4205157, at *9 (S.D. Ohio July 10, 2015)

(discussing issue preclusion).

       With those principles in mind, I conclude that privity exists between D’Aurora and Behal

on the one hand and the Gianetti II defendants on the other, largely because court records

indicate that D’Aurora and Behal represented the Gianetti II defendants throughout the Gianetti

II litigation. The second element is therefore satisfied.


       3. A Second Action Raising Claims That Were or Could Have Been Litigated in the First
          Action

       Third, the second action must raise claims that “were or could have been litigated in the

first action.” United States ex rel. Sheldon, 816 F.3d at 416. “As the ‘could have’ phrasing

implies, this element concerns only the legal possibility of bringing the disputed claims in the

previous action.” Id.
                                                  25
        Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 26 of 31




        In this case, to the extent Gianetti did not previously raise the present claims in Gianetti

II, Gianetti offers no cogent reason why he could not have done so. Although the amended

complaint alleges that Gianetti did not become aware that an insufficient number of limited

partners consented to the 2000 proposal until around March 12, 2015, Gianetti II was ongoing at

that time—indeed, the bench trial had not yet begun—and under Ohio Rule of Civil Procedure

18, a party “may join, either as independent or as alternate claims, as many claims, legal or

equitable, as he has against an opposing party.” See Jackson Local Sch. Sch. Dist., 422 F. App’x

at 501 (citing Ohio R. Civ. P. 18(A)). At any rate, court records evince that Gianetti vigorously

litigated the claim that the defendants failed to garner the requisite level of approval to pursue the

2000 proposal during the bench trial in Gianetti II, and that Judge Frye ultimately considered and

rejected the claim in his written decision. See Doc. No. 41-3, at 61–72, 86–91; Doc. No. 13-2, at

42–43. Gianetti’s contention that Judge Frye denied his request to amend his complaint to add

the claim is therefore unavailing, and the third element has been met.


        4. Same Transaction or Occurrence

        Finally, the claim must also arise out the same “transaction, or series of connected

transactions, out of which the [first claim] arose.” United States ex rel. Sheldon, 816 F.3d at 417

(citation omitted). “A transaction, or series of connected transactions” is defined as a “common

nucleus of operative facts.’” Id. at 418 (citation omitted). Significantly, “this element does not

require the claims in both actions to be identical.” Id. (citation omitted). Claim preclusion

instead “applies to extinguish a claim by the plaintiff against the defendant even though the

plaintiff is prepared in the second action (1) [t]o present evidence or grounds or theories of the

case not presented in the first action, or (2) [t]o seek remedies or forms of relief not demanded in

the first action.” Id.


                                                 26
          Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 27 of 31




         Applying the foregoing principles, I conclude that all of the instant claims arise out of the

same transaction or occurrence as those raised in Gianetti II. I examine each claim in turn.


             a. Count I

         The fraudulent concealment and misrepresentation claim against Houze (Count 1) is

premised on the allegation that an insufficient number of partners approved the consummation of

the 2000 proposal.10 As noted, during the bench trial in Gianetti II, Gianetti argued that the

necessary level of support to proceed with the 2000 proposal was not obtained. Although the

claim in Gianetti II appeared to have been cloaked as a breach of contract claim rather than a tort

claim premised in fraud, both claims share a common nucleus of operative facts. And as the

Sixth Circuit instructed, “[t]hat a number of different legal theories casting liability on an actor

may apply to a given episode does not create multiple transactions and hence multiple claims.”

Jackson Local Sch. Sch. Dist., 422 F. App'x at 501–02 (citation omitted). I therefore conclude

that Count I is based on the same transaction or occurrence as the breach of contract claim

brought in Gianetti II and is barred by claim preclusion.


             b. Count II, III, IV, and V

         I further conclude that the conspiracy to commit fraud, conspiracy to commit fraud by

non-disclosure, negligent misrepresentation, and professional negligence claims against

D’Aurora and Behal (Counts II, III, IV, and V, respectively) are barred by claim preclusion.

Each claim rests on either (a) D’Aurora and Behal’s representations that the market value of

Discovery 76’s properties was well below the existing first mortgage and that the requisite



          10
             Gianetti clarified at oral argument that he was not bringing a claim based directly on the allegation that
Houze failed to secure the requisite level of approval to become and later withdraw as the general partner. Gianetti
further affirmed that he was not, to his knowledge, harmed by that alleged conduct. For those reasons, I presume
that his claims do not rest on those allegations.

                                                          27
        Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 28 of 31




number of approvals was obtained to pursue the 2000 proposal, or (b) D’Aurora and Behal’s

failure to disclose the lack of property appraisals or the accurate number of approvals received.

See Am. Compl., Doc. No. 6, at 10–13.

       For the same reasons as discussed with respect to Count I, Counts II, III, IV, and V—to

the extent they are based on misrepresentations or omissions regarding the number of votes cast

in favor of the 2000 proposal—arise out of the same transaction or occurrence as the breach of

contract claim that was adjudicated in Gianetti II. Although the claim in Gianetti II was not

brought against D’Aurora and Behal, it nonetheless “arise[s] from the same event and seek[s] to

redress the same basic wrong.” Astar Abatement, Inc., 2012 WL 481799, at *6 (citation

omitted); see also Lisboa v. City of Cleveland Heights, 576 F. App'x 474, 476 (6th Cir. 2014)

(holding that claims brought against different defendants arose out of a “common nucleus of

operative facts” when “[t]he pattern of disruptive activity behind both suits is the same, and the

alleged problem with the City’s response is the same”).

       Further, to the extent Counts II, III, IV, and V are based on misrepresentations or

omissions concerning the market value of Discovery 76’s properties prior to the 2003

Transaction, they arise out of the same transaction or occurrence as the fraud clam in Gianetti II,

which likewise challenged the representation that the “market value of the real estate formerly

held by Discovery 76 was significantly below the existing first mortgage balance.” See Doc. No.

13-2, at 27–28. Those claims, too, are precluded as a consequence.


           c. Counts VI, VII, VIII, IX, and XII

       The breach of fiduciary duty, negligent misrepresentation, and personal liability claims

against Houze (Counts VI, IX, and XII, respectively), as well as the breach of contract and

breach of the covenant of good faith and fair dealing claims against Fentress and Houze (Counts


                                                28
        Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 29 of 31




VII and VIII, respectively), are also barred for similar reasons. To the extent those counts rest on

the failure to obtain the threshold number of consent forms to proceed with the 2000 proposal,

they are barred for the same reasons as discussed above. To the extent they are premised on

Houze’s failure to investigate more lucrative options prior to the 2003 Transaction, they are also

precluded because the breach of contract claim in Gianetti II was likewise centered on Houze’s

failure to pursue a different course of action in 2003. The two sets of claims thus share a

common nucleus of operative facts, and the claims now at issue are barred.


           d. Count X

       The instant complaint also lodges an action for discovery claim (Count X), presumably

against all defendants, on the ground that the defendants “unreasonably refus[ed]” to provide

Gianetti with the names and contact information of Teakwood members or with the consent

forms surrounding the general partnership changes. See Am. Compl., Doc. No. 6, at ¶¶ 107–09.

Because the defendants’ alleged refusal to supply certain information—specifically, the names

and contact information of Teakwood’s members—also gave rise to the action for discovery

claim in Gianetti II, the two claims are logically related. Indeed, the two claims would “form a

convenient unit for trial purposes,” because “the witnesses or proofs in [the instant] action would

tend to overlap the witnesses or proofs relevant to the [Gianetti II].” United States ex rel.

Sheldon, 816 F.3d at 418 (citation omitted). Count X is, as a result, barred on that basis.


           e. Count XI

       With respect to Count XI (accounting), Gianetti alleges that he is entitled to an

accounting of “all transactions that occurred in the disposition and termination of Discovery 76.”

See Am. Compl., Doc. No. 6, at ¶ 110. That allegation parallels the one underlying Count III in

Gianetti II. See Doc. No. 13-2, at Count III (alleging that Gianetti is entitled to “an accounting

                                                 29
        Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 30 of 31




of sale proceeds and/or contribution proceeds from the disposition of properties formerly held by

Discovery 76, together with complete accounting for any and all benefits receive[d] by and/or

compensation paid to the named Defendants herein and their affiliates for the negotiation and

consummation for the series of real estate transactions in 2003”). Count XI is therefore logically

related to the prior claim and precluded as well.


           f. Count XIII

       Regarding Count XIII (disregard of business entity), the amended complaint alleges that

Houze and Fentress by succession exercised such control over the corporate defendants such that

there was no separate mind, will, or existence of their own. Am. Compl., Doc. No. 6, at ¶ 116.

Because that same allegation gave rise to the disregard of business entity claim in Gianetti II,

doc. no. 13, at 30, Count XIII is barred.


           g. Count XIV

       Lastly, the amended complaint avers that Teakwood and Fentress are “liable in successor

capacities because of the mergers that have taken place.” Doc. No. 6, at 19, ¶ 117 (Count XIV).

The Gianetti II complaint set forth that same allegation. See Doc. No. 13-2, at 31 (“Teakwood

and Fentress are liable in successor capacities because of the mergers that have taken place”).

For that reason, Count XIV arises out of the same transaction or occurrence as the one in

Gianetti II and is also barred.


IV.    Conclusion

       For the foregoing reasons, I dismiss the claims against Fentress, 256 Enterprises,

D’Aurora, and Behal for lack of personal jurisdiction and further dismiss all claims as barred by




                                                30
         Case 3:18-cv-00542-SRU Document 48 Filed 02/26/21 Page 31 of 31




claim preclusion.11 The motion to dismiss (doc. no. 41) is therefore granted, and the Clerk is

directed to close the case and enter judgment in favor of Defendants.

        So ordered.

Dated at Bridgeport, Connecticut, this 26th day of February 2021.

                                                                      /s/ STEFAN R. UNDERHILL
                                                                      Stefan R. Underhill
                                                                      United States District Judge




        11
            Because I dismiss the amended complaint on those bases, I do not address Defendants’ arguments that
Counts II, III, IV, and V should be dismissed for failure to state a claim.

                                                       31
